Citation Nr: 1329315	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO.  07-12 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des 
Moines, Iowa


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
September 1967 and from August 1969 to September 1970.  

This case initially came to the Board of Veterans' Appeals 
(hereinafter "Board") on appeal from a July 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
"VA") Regional Office (hereinafter "RO") in Des Moines, 
Iowa, in which the RO denied an increase in a noncompensable 
rating for service-connected hearing loss.  

In September 2010, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (hereinafter "VLJ").  A copy of the transcript of that 
hearing is of record.  

In January 2011, the Board remanded this case to the RO via 
the Appeals Management Center (hereinafter "AMC") in 
Washington, DC for additional development, to include 
obtaining outstanding private and VA treatment records.  The 
case was subsequently returned to the Board.  In February 
2013, the case was again remanded to the RO via the AMC for 
additional development, to include making a second attempt 
to obtain outstanding VA treatment records, and scheduling 
the Veteran for VA examination and medical opinion.  
Following its completion of the Board's requested actions, 
the AMC continued the denial of the Veteran's claim for an 
increased evaluation as reflected in an April 2013 
supplemental statement of the case (hereinafter "SSOC").  

In evaluating this case, the Board has not only reviewed the 
physical claims file, but has also reviewed the eFolder on 
Virtual VA (hereinafter "Virtual VA") to ensure a complete 
assessment of the evidence.  Additional, pertinent medical 
evidence was added to Virtual VA in March 2013, which was 
considered by the AMC in the April 2013 SSOC.  As such, the 
Board will proceed to consider the appeal on the merits.  
See 38 C.F.R. §§ 20.800, 20.1304(c) (2012).  


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the matter on appeal have been accomplished.  

2. For the entire period of the appeal, the Veteran's 
bilateral hearing loss disability has been manifested by no 
worse than Level III hearing in the right ear and Level II 
hearing in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for 
bilateral hearing loss disability have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.85, 
4.86, Diagnostic Code (hereinafter "DC") 6100 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law 
which it is required to apply.  This includes statutes 
enacted by Congress and published in Title 38, United States 
Code (hereinafter "38 U.S.C.A."); regulations promulgated by 
VA under the law and published in the Title 38 of the Code 
of Federal Regulations (hereinafter "38 C.F.R.") and the 
precedential rulings of the United States Court of Appeals 
for the Federal Circuit (hereinafter "Federal Circuit") (as 
noted by citations to "Fed. Cir.") and the Court (as noted 
by citations to "Vet. App.").  

The Board is bound by statute to set forth specifically the 
issues under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  See 38 U.S.C.A. § 7104(d); see 
also 38 C.F.R. § 19.7 (implementing the cited statute); see 
also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the 
record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction).  The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  

A Veteran bears the "'evidentiary burden' to establish all 
elements of a claim, including the nexus requirement."  
Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The 
Board's duty is to first determine the probative value of 
all pertinent medical and lay evidence of record based on 
its credibility and competency, and then weigh the probative 
value of the evidence regarding all material elements of a 
claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 
Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  A "veteran is given the 
'benefit of the doubt' 'regarding any issue material' to the 
veteran's claim 'when there is an approximate balance of 
positive and negative evidence.'"  Fagan, 573 F.3d at 1287 
(quoting 38 U.S.C. § 5107(b)).  

Thus, if there is conflicting medical evidence, the Board 
may not ignore or disregard any medical professional's 
opinion, but may assign greater probative to one medical 
opinion over by providing an adequate statement of reasons 
or bases for doing so.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  
A medical opinion is most probative if it is factually 
accurate, fully articulated, and based on sound reasoning.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In making all determinations, the Board must also fully 
weigh the probative value of the lay evidence of record 
against the remaining evidence of record.  See King v. 
Shinseki, No. 2011-7159 (Fed. Cir. Dec. 5, 2012).  If 
credible, competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a 
layperson is competent to report on the onset and continuity 
of his symptomatology.  See Kahana, 24 Vet. App. at 438; 
Layno, 6 Vet. App. at 470 (a veteran is competent to report 
on that of which he or she has personal knowledge).  
Moreover, lay evidence must not be categorically dismissed 
as incompetent evidence of medical causation merely because 
it is lay evidence.  See King v. Shinseki, 700 F.3d 1339, 
1345 (Fed. Cir. 2012).  Rather, lay evidence may be 
competent and sufficient evidence of a diagnosis or nexus if 
(1) the particular condition at issue is the type of 
condition that is within the competence of a layperson, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Kahana, 24 
Vet. App. at 433, n.4.  The Board must determine on a case-
by-case basis whether a particular condition is the type of 
condition that is within the competence of a lay person.  
See Jandreau, 492 F.3d 1367-77; see also Kahana, 24 Vet. 
App. at 438, J. Lance dissenting; Robinson v. Shinseki, 312 
Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.   See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, 
the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The preponderance of the evidence must be 
against the claim for benefits to be denied.  See Alemany v. 
Brown, 9 Vet. App. 518 (1996).  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (hereinafter 
"VCAA") describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2012).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to 
substantiate the claim, and to indicate which information 
and evidence VA will obtain and which information and 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VCAA notice requirements apply to all 
five elements of a service connection claim: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  
The notice must be provided to the Veteran prior to the 
initial adjudication of his claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In a freestanding claim for an increased evaluation, the 
VCAA requirement is generic notice: the type of evidence 
needed to substantiate the claim, which consists of evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, 
as well as general notice regarding how disability ratings 
and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has satisfied its duty to notify by issuing pre- and 
post-adjudication notice letters in May 2007, February 2008, 
February 2009, September 2009, April 2010, February 2011 and 
March 2013.  These letters advised the Veteran of what 
evidence was required to substantiate his claim, and of his 
and VA's respective duties for obtaining evidence. These 
letters collectively provided notice regarding the 
disability evaluation and effective date elements of a 
service connection claim.  Dingess, 19 Vet. App. at 473.  
They also satisfied the requirements under Vazquez-Flores, 
580 F.3d 1270 (Fed. Cir. 2009).  As noted, the claim was 
readjudicated in the April 2013 SSOC.  Accordingly, 
prejudicial error in the timing or content of VCAA notice 
has not been established and any error is not outcome 
determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

Further, if any notice deficiency is present in this case, 
the Board finds that any prejudice due to such error has 
been overcome by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he 
is required to submit in this case; and (2) based on the 
Veteran's contentions as well as the communications provided 
to him by VA, it is reasonable to expect that he understands 
what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist provisions of the VCAA have been met.  
The claims file contains the Veteran's lay statements, post-
service medical treatment records, and reports of VA 
audiology examinations (also known in the record as 
Disability Benefits Questionnaire or "DBQ") in June 2007, 
March 2008, September 2009 and April 2013.  

The VA examinations were generally adequate because they 
were based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of 
the claims folder, and appropriate diagnostic tests, 
including puretone thresholds and speech discrimination 
studies.  Also, the April 2013 examination included 
discussions of the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
In addition to dictating objective test results, the Court 
has held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007).  

The Veteran has indicated and the record shows that he might 
have been in receipt of Social Security Administration 
(hereinafter "SSA") benefits.  However, a June 2008 response 
letter from the SSA indicates that there are no medical 
records because the Veteran did not file for disability 
benefits.  In June 2008 the RO prepared a "Formal Finding on 
the Unavailability of Social Security Disability Insurance 
Records."  The Veteran was notified of this in a June 2008 
letter from the RO, and was encouraged to submit any 
documents he had in his possession relating to his SSA 
benefits.  Thus, further efforts to obtain these records 
would be futile and the Board will proceed with adjudicating 
the claim based on the current record.  38 C.F.R. § 
3.159(c)(2).  

Additionally, as noted, this case was remanded in January 
2011 and February 2013 to obtain outstanding VA treatment 
records and to obtain VA examination and medical opinion.  
The AMC has obtained and associated with the claims file the 
Veteran's treatment records, dated September 2009 through 
November 2012, from the Omaha, Nebraska VA Medical Center 
(hereinafter "VAMC").  Also as noted, in April 2013 the 
Veteran underwent VA audiology examination to determine the 
nature and severity of his bilateral hearing loss.  This 
examination is adequate for VA rating purposes for the 
reasons articulated above.  Therefore, the record shows 
substantial compliance with the January 2011 and February 
2013 remand directives and no further development is 
required.  See Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999).  

The Veteran also was provided an opportunity to set forth 
his contentions during the September 2010 hearing before the 
undersigned.  The Court has held that the requirements of 38 
C.F.R. § 3.103(c)(2) apply to a hearing before the Board and 
that a VLJ has a duty to explain fully the issues and a duty 
to suggest the submission of evidence that may have been 
overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 
(2010).  The record reflects that at the September 2010 
hearing the undersigned set forth the issue to be discussed 
at the hearing, focused on the elements necessary to 
substantiate the claim, and sought to identify any further 
development that was required to help substantiate the 
claim. Neither the Veteran nor his representative has 
asserted that VA failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the 
conduct of the hearing.

The Veteran has not made the RO, the AMC or the Board aware 
of any additional evidence that must be obtained in order to 
fairly decide the claim on appeal.  He has been given ample 
opportunity to present evidence and argument in support of 
his claim.  Pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the 
Veteran's appeal of the issue has been obtained and the case 
is ready for appellate review.  The Board additionally finds 
that general due process considerations have been complied 
with by VA.  See 38 C.F.R. § 3.103 (2012).  

The Merits of the Claim

The Veteran contends that his bilateral hearing loss 
disability is more severe than reflected by its 
noncompensable evaluation.  However, because he has no worse 
than Level III hearing loss in the right ear and Level II 
hearing loss in the left ear, his claim will be denied.  

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2012).  When a question arises as to which of two 
ratings applies under a particular Diagnostic Code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  
Consideration must be given to increased evaluations under 
other potentially applicable Diagnostic Codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where, as in this 
case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, staged ratings are appropriate for an 
increased rating claim, if the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's bilateral hearing loss disability is currently 
assigned a noncompensable evaluation under DC 6100.  38 
C.F.R. §§ 4.85, 4.86.  

An examination for hearing impairment for VA purposes must 
be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  38 C.F.R. § 4.85(a).  

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  
Once a disability is established, levels of hearing loss are 
determined by considering the puretone threshold average and 
speech discrimination percentage scores, resulting in a 
Roman numeral designation for hearing loss.  38 C.F.R. § 
4.85(b), Table VI. Disability ratings are assigned by 
combining the level of hearing loss in each ear.  38 C.F.R. 
§ 4.85(e), Table VII.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992) (assignment of disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered).  

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination" is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment in each ear based on consideration of 
speech discrimination as well as puretone threshold 
averages, unless the examiner certifies that use of the 
speech discrimination test is not appropriate.  In that 
case, table VIa, "Numeric Designation of Hearing Impairment 
Based Only on Puretone Threshold Average" is used.  Table 
VII, "Percentage Evaluation for Hearing Impairment" is then 
used to determine the percentage evaluation by combining the 
Roman numeral of each ear.  38 C.F.R. §§ 3.383, 3.385, 
4.85(b).  

If the Veteran has either of two exceptional pattern of 
hearings impairment, the Roman numeral value is determined 
using both Table VI and VIa.  38 C.F.R. § 4.86.  This method 
is used if the Veteran's puretone threshold at each of the 
four specified frequencies is 55 decibels or more, or if the 
Veteran's puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  Whichever 
table results in a higher Roman numeral value is used to 
calculate a disability evaluation using Table VII.  Id.  In 
this case, as discussed below, the Veteran's hearing loss 
does not meet the standard for an exceptional pattern of 
hearing impairment.  

In his claim for an increased rating, received in May 2007, 
the Veteran argued that his hearing has gotten progressively 
worse over the years to such a degree that he required the 
use of hearing aids.  

On VA audiology examination in June 2007 the Veteran 
presented with complaints of bilateral hearing loss.  On 
physical examination, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
50
55
LEFT

25
30
35
50

The puretone threshold average in the right ear was 45.  The 
puretone threshold average in the left ear was 35.  Speech 
audiometry, assessed using the Maryland CNC recorded word 
lists, revealed speech recognition ability of 94 percent in 
the right ear and of 94 percent in the left ear.  The 
audiologist observed that the Veteran's audiometric test 
results revealed normal to moderately severe, sensorineural 
hearing loss, bilaterally.  Applying the results of this 
examination to Table VI of the VA regulations yields a Roman 
numeral value of I in the right ear and a Roman numeral 
value of I in the left ear.  Applying these values to Table 
VII, the Veteran's bilateral hearing loss warrants a 
noncompensable evaluation.  38 C.F.R. §§ 4.85, 4.86.  

In his notice of disagreement (hereinafter "NOD"), filed in 
July 2007, the Veteran argued that his hearing loss was more 
severe his recent VA examination indicated, and again noted 
that he had been issued hearing aids.  

On VA audiology examination in March 2008 the Veteran 
presented with complaints of bilateral hearing loss.  On 
physical examination, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
40
50
LEFT

25
35
40
55

The puretone threshold average in the right ear was 41.25.  
The puretone threshold average in the left ear was 38.75.  
Speech audiometry, assessed using the Maryland CNC recorded 
word lists, revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The audiologist observed that the Veteran's audiometric test 
results revealed normal to moderately severe, sensorineural 
hearing loss, bilaterally.  Applying the results of this 
examination to Table VI of the VA regulations yields a Roman 
numeral value of I in the right ear and a Roman numeral 
value of I in the left ear.  Applying these values to Table 
VII, the Veteran's bilateral hearing loss warrants a 
noncompensable evaluation.  38 C.F.R. §§ 4.85, 4.86.  

On VA audiology examination in September 2009 the Veteran 
presented with complaints of bilateral hearing loss.  On 
physical examination, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

25
45
50
50
LEFT

25
30
35
50

The puretone threshold average in the right ear was 35.  The 
puretone threshold average in the left ear was 42.5.  Speech 
audiometry, assessed using the Maryland CNC recorded word 
lists, revealed speech recognition ability of 90 percent in 
the right ear and of 88 percent in the left ear.  The 
audiologist observed that the Veteran's hearing loss was 
relatively stable compared to the results from the March 
2008 VA examination.  Applying the results of this 
examination to Table VI of the VA regulations yields a Roman 
numeral value of II in the right ear and a Roman numeral 
value of II in the left ear.  Applying these values to Table 
VII, the Veteran's bilateral hearing loss warrants a 
noncompensable evaluation.  38 C.F.R. §§ 4.85, 4.86.  

During his hearing testimony in September 2010, the Veteran 
described having problems with hearing people give him 
instructions or orders when he was working at a meat packing 
plant, which impacted his ability to communicate effectively 
and impaired his ability to perform safely at his job.  He 
also reported that he was unable to hear his wife, and that 
he irritated her by listening to the television too loudly.  
He noted that he avoided talking on the phone because it was 
too difficult to carry on a conversation, but admitted that 
his hearing aids improved his hearing.  

On VA audiology examination in April 2013 the Veteran 
presented with complaints of bilateral hearing loss.  On 
physical examination, puretone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
50
55
50
LEFT

35
50
55
60

The puretone threshold average in the right ear was 48.  The 
puretone threshold average in the left ear was 50.  Speech 
audiometry, assessed using the Maryland CNC recorded word 
lists, revealed speech recognition ability of 80 percent in 
the right ear and of 92 percent in the left ear.  The 
audiologist observed that the Veteran's bilateral hearing 
loss impacted his ordinary conditions of daily life insofar 
as it made it difficult for him to hear people unless they 
"talk[ed] loud[ly]," and that he had not used his hearing 
aids for some time due to discomfort.  38 C.F.R. § 4.10.  
See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  
Applying the results of this examination to Table VI of the 
VA regulations yields a Roman numeral value of III in the 
right ear and a Roman numeral value of I in the left ear.  
Applying these values to Table VII, the Veteran's bilateral 
hearing loss warrants a noncompensable evaluation.  
38 C.F.R. §§ 4.85, 4.86.  

As the Veteran's hearing loss, when calculated using Table 
VII, does not warrant a compensable disability evaluation, 
his claim is denied.  The Board has considered the Veteran's 
competent and credible lay statements that describe poor 
speech recognition, the exclusive reliance upon the use of 
hearing aids to hear, and an inability to understand 
conversations due to his hearing disability.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. 
App. 303, 308 (2007).  However, as noted, assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The preponderance of the evidence is against the claim so 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  The 
Veteran's hearing loss has not met the requirements for a 
compensable rating at any time during the period of the 
appeal, so the Board may not stage his rating.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The Board finds that there is no basis for referral for 
consideration of an extraschedular rating in this case.  38 
C.F.R. § 3.321(b)(1) (2012).  The Veteran has not presented 
any evidence that his bilateral hearing loss results in a 
unique disability that is not addressed by the rating 
criteria.  The Veteran's bilateral hearing loss is evaluated 
under 38 C.F.R. § 4.85, Diagnostic Code 6100, the criteria 
of which is found by the Board to specifically contemplate 
the Veteran's level of disability and symptomatology.  As 
noted above, the Veteran's bilateral hearing loss is 
manifested by, at worst, Level III hearing loss in the right 
ear and Level II hearing loss in the left ear.  When 
comparing this disability picture with the symptoms 
contemplated by the Schedule, the Board finds that the 
Veteran's symptoms are adequately contemplated by the 
disability rating for bilateral hearing loss.  A rating in 
excess of the currently assigned rating is provided for 
certain manifestations of hearing loss, but the medical 
evidence reflects that those manifestations are not present 
in this case.  The criteria for a noncompensable rating for 
the Veteran's bilateral hearing loss more than reasonably 
describe his disability level and symptomatology and, 
therefore, the currently assigned schedular evaluation is 
adequate.  Thus, there is no basis for referral of the case 
for consideration of an extraschedular disability 
evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-16 
(2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Under Rice v. Shinseki, 22. Vet. App. 447 (2009), the Board 
must remand an increased rating issue if the Veteran, or the 
evidence of record, raises the issue of a total rating based 
upon individual unemployability by reason of service-
connected disability (hereinafter " TDIU ").  In claims for 
a TDIU rating, the Court has held that the duty to assist 
requires that VA determine what effect the Veteran's 
service-connected disabilities have on his ability to work.  
38 U.S.C.A. § 5107(a) (West 2002 & Supp. 2012); Friscia v. 
Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 3.103(a), 
3.326, 3.327, 4.16(a) (2012).  While the Board observes that 
the Veteran is unemployed, the record shows that he is 
currently in receipt of TDIU benefits, effective from 
February 6, 2003 to March 18, 2005; from July 1, 2005 to 
September 7, 2007; and from November 1, 2007, thus any 
development or consideration under Rice is therefore not 
appropriate.  


ORDER

A compensable disability evaluation for service-connected 
bilateral hearing loss disability is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


